        Case 3:16-cv-02010-WWE Document 106 Filed 10/04/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


STEPHEN M. KENNEDY and ALICIA J.
CARSON, on behalf of themselves and all            No. 3:16-cv-2010-WWE
others similarly situated,

 Plaintiffs,

 v.                                                October 3, 2019

 RYAN D. McCARTHY, Acting Secretary of
 the Army,

 Defendant.


  Plaintiffs’ Reply to Government’s Response Regarding the Court’s Order of Discovery

        This nationwide class action arises under the Administrative Procedure Act (“APA”) and

the Due Process Clause of the Fifth Amendment. Plaintiffs challenge the failure of the Army

Discharge Review Board (“ADRB”) to implement binding procedures when considering discharge

upgrade applications of Iraq and Afghanistan veterans suffering from post-traumatic stress

disorder, traumatic brain injury, and related mental health conditions. Plaintiffs allege that the

ADRB’s failures are systemic and systematic and persist despite internal directives requiring the

ADRB to provide proper consideration to disabled veterans. In December 2018, Judge Eginton

certified Plaintiffs’ proposed class of Army veterans, ECF No. 74, and in January 2019, denied the

Defendants’ motion to dismiss Plaintiffs’ APA and Due Process claims. ECF No. 75. Plaintiffs

respectfully request that this Court enter a discovery order consistent with the proposed discovery

plan submitted by Plaintiffs, ECF No. 104, subject to any modifications deemed appropriate by

this Court.
         Case 3:16-cv-02010-WWE Document 106 Filed 10/04/19 Page 2 of 6



        On September 6, after briefing, the Court ordered the parties to commence discovery. ECF

No. 101 (the “Order”). In its Order, the Court noted that where, as here, plaintiffs challenge an

agency’s “general course of conduct rather than a discrete adjudication,” discovery outside the

agency’s administrative record may be necessary to effectuate meaningful judicial review. Id. at

3. The Court recognized that Plaintiffs are “challenging systemic failures to implement the law

and official directives or guidance,” id., and accordingly concluded that “[i]n light of the nature of

plaintiffs’ challenge in this action, the Court will allow plaintiffs to conduct discovery outside of

the administrative record.” Id. The Court then ordered the parties to “confer and file a proposed

discovery plan that addresses the scope of the discovery sought and that proposes an agreed upon

schedule . . . .” Id.

        Defendant’s response seeks to relitigate Judge Eginton’s ruling rather than to engage in the

discovery-planning process. ECF No. 105. In accordance with the Order, Plaintiffs shared a

proposed discovery plan with Defendant and attempted to confer regarding a joint proposal, as

directed by the Court. ECF No. 101. Defendant did not consent to Plaintiffs’ specific proposal, nor

offer any counter-proposal. Instead, Defendant filed a response that mischaracterizes Plaintiffs’

class claims (1) as arising solely under the APA and (2) as turning entirely on the adjudications of

the named Plaintiffs’ applications to upgrade their discharge statuses.1 Defendant also argues that

the Local Rules do not permit a Fed. R. Civ. Proc. 26(f) conference in this matter, and states that

it “believed that the plaintiffs would identify portions of the administrative record that were

deficient.” ECF No. 105.

        While Plaintiffs view the filing of a standard Rule 26(f) report as appropriate given the

terms of the Order, ultimately Defendant’s fixation on the applicability of Rule 26(f), see ECF No.


1
 The “underlying issue” in this case is the ADRB’s general course of conduct, not the discharge upgrade
applications of the two named Plaintiffs. Compare ECF No. 105 at 1 with Order at 3.



                                                   2
        Case 3:16-cv-02010-WWE Document 106 Filed 10/04/19 Page 3 of 6



105 at 2-3, is a red herring. Regardless of whether the Rule itself applies, Defendant had an

obligation pursuant to the Order to confer with Plaintiffs on the scope of discovery and work with

Plaintiffs to file a proposed discovery plan. While Defendant could have requested that Plaintiffs’

filing be refashioned as a joint report or could have presented a counterproposal for negotiation, it

has done neither. Instead, Defendant has chosen to relitigate issues on the scope of discovery that

the Order addresses.

       As Plaintiffs have repeatedly noted, ECF Nos. 97, 100, 104, this case arises under both the

Due Process clause and the APA, and as such, Plaintiffs are entitled to extra-record discovery on

both grounds. See, e.g., Porter v. Califano, 592 F.2d 770, 781 (5th Cir. 1979) (direct constitutional

challenge is reviewed independently of APA claims); Saget v. Trump, No. 18-cv-1599, 2019 WL

1568755, at *61 (E.D.N.Y. Apr. 11, 2019) (permitting extra-record discovery against federal

agency in APA case in part on plaintiffs’ constitutional claims); Rydeen v. Quigg, 748 F. Supp.

900, 906 (D.D.C. 1990), aff'd, 937 F.2d 623 (Fed. Cir. 1991) (permitting submission of affidavits

not before the agency at the time it made its decision in relation to plaintiffs’ constitutional

challenges). In their letter to the Court requesting extra-record discovery, Plaintiffs listed at length

the deficiencies in the administrative record. ECF No. 97. The Court recognized in the Order that

“course of conduct evidence is not generally part of an individual’s administrative record” and

thus that administrative record is insufficient to assess Plaintiffs’ claims. ECF No. 101 at 3. In

order to meaningfully review Plaintiffs’ APA and Due Process claims, it is critical that the Court

have an opportunity to assess the government’s implementation of the ADRB’s directives, not just

the agency’s own publicly available guidance documents and the two named plaintiffs’

administrative records. See Administrative Record, ECF No. 82; see also Damus v. Nielsen, 328

F.R.D. 1, 2 (D.D.C. 2018) (granting extra-record discovery where plaintiffs alleged that defendant-




                                                   3
        Case 3:16-cv-02010-WWE Document 106 Filed 10/04/19 Page 4 of 6



agency failed to follow internal directives regarding detention of asylum-seekers). Without

additional information about the ADRB’s practices, the Court will have no basis upon which to

judge whether Defendant actually applied its own procedures to Army veterans suffering from

PTSD and related conditions, or whether Defendant’s procedures are merely a dead letter.

       Plaintiffs’ proposed discovery plan, ECF No. 104, is tailored to effectuate meaningful

review of the claims. Plaintiffs seek ADRB decisions and records related to class members’

discharge upgrade applications, as well as training practices and standards, to allow the Court to

review whether the ADRB applied “liberal consideration” to the applications of veterans suffering

from PTSD and related conditions, as required by law. Id at 9-10. In addition, Plaintiffs seek

depositions of ADRB personnel, as well as interrogatories, to allow the Court to determine whether

the Army’s training of ADRB personnel implemented its legal obligations. Id. This evidence is

necessary for the Court to assess whether the ADRB applied its policies in practice, not merely on

paper, and requires — at minimum — a thorough analysis of the ADRB’s functioning and real-

world treatment of Army veterans in the class.

       As Plaintiffs’ prior filings have shown, the scope of discovery that Plaintiffs seek is well

within the bounds of extra-record discovery that courts have granted in recent, similar cases

involving APA claims against federal agencies. See ECF No. 97 (citing Damus, 328 F.R.D. at 2,

Saget, No. 18-cv-1599, 2019 WL 1568755, at *61, and other examples of court authorization of

extra-record discovery in APA cases). In Damus, the parties were ordered to file a joint report

pursuant to Rule 26(f). Minute Order, Damus, No. 18-cv-578 (D.D.C. Mar. 18, 2019). Similarly,

in Tummino v. Von Eschenbach, a challenge to the FDA’s consideration of over-the-counter access

for an emergency contraceptive drug, Judge Pohorelsky ordered the FDA to submit to depositions,

interrogatories, and document production. 427 F. Supp. 2d 212, 234-36 (E.D.N.Y. 2006); see also




                                                 4
        Case 3:16-cv-02010-WWE Document 106 Filed 10/04/19 Page 5 of 6



Tr. of Scheduling Conference at 15, Centro Presente v. Trump, No. 18-10340 (D. Mass. Oct. 10,

2018), ECF No. 57 (ordering discovery on APA claims). Plaintiffs’ proposed scope of discovery

in this case is substantially similar to that granted in these and related cases. The Court’s citations

in the Order to Milanes v. Chertoff, 2008 WL 2073420, at *1 (S.D.N.Y. May 13, 2008) and Ali v.

Pompeo, 2018 WL 2058152, at *4 (E.D.N.Y. May 2, 2018), ECF No. 101 at 3, are not to the

contrary, and Defendant’s attempt to cabin the scope of discovery contemplated by the Order based

on those cases is unavailing. Like the plaintiffs in Milanes, 2008 WL 2073420, at *1, Plaintiffs

here have shown “a particular reason” that the administrative record is insufficient: it does not by

its nature contain the kind of evidence of “systemic failures” that the Court has recognized is at

the heart of Plaintiffs’ claims. See also Ali, 2018 WL 2058152, at *4 (citing Milanes for this point).

Consistent with those cases, Plaintiffs seek the discovery necessary to allow the Court to adjudicate

their claims.

       If Defendant disagreed with Plaintiffs’ proposed discovery plan, Defendant could have

proposed a discovery plan it believes is reasonable. Instead, Defendant has chosen to ignore Judge

Eginton’s Order in an attempt to relitigate whether discovery is needed to address Plaintiffs’

claims. Accordingly, Plaintiffs request that this Court enter an order consistent with the discovery

plan proposed in Plaintiffs’ Rule 26(f) Report of Parties’ Planning Meeting, ECF No. 104, subject

to modifications the Court deems appropriate.




                                                  5
           Case 3:16-cv-02010-WWE Document 106 Filed 10/04/19 Page 6 of 6




/s/ Michael J. Wishnie

Julia Coppelman, Law Student Intern*                                 Susan J. Kohlmann, pro hac vice
Andrew DeGuglielmo, Law Student Intern                               Jeremy M. Creelan, pro hac vice
Samuel Davis, Law Student Intern                                     Jacob L. Tracer, pro hac vice
Samuel Frizell, Law Student Intern                                   Ravi Ramanathan, pro hac vice
Renée A. Burbank, Supervising Attorney, ct30669                      William S.C. Goldstein, pro hac vice
Michael J. Wishnie, Supervising Attorney, ct27221                    Jenner & Block LLP
Veterans Legal Services Clinic                                       919 Third Avenue
Jerome N. Frank Legal Services Org.                                  New York, NY 10022-3908
Yale Law School†                                                     Tel: (212) 891-1678
P.O. Box 209090                                                      SKohlmann@jenner.com
New Haven, CT 06520-9090
Tel: (203) 432-4800
michael.wishnie@ylsclinics.org




*
    Motion for law student appearance forthcoming.
†
    This letter brief does not purport to state the views of Yale Law School, if any.



                                                        6
